                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

   UNITED STATES OF AMERICA                     )
                                                )
                     Plaintiff,                 )
                                                )      3:10-CR-160
   v.                                           )      JUDGE VARLAN
                                                )
   SANDRA KINCAID,                              )
                                                )
                     Defendant.                 )


                                   MOTION TO DISMISS

        Counsel for defendant, moves the Court to dismiss the Emergency Motion to Re-

 Open Compassionate Release Motion that was filed in this cause on July 15, 2020.

 Counsel was informed last evening that Ms. Kincaid had passed away shortly before the

 filing of the emergency motion.

              Respectfully submitted this 16th day of July, 2020.

                                                Respectfully submitted,

                                                FEDERAL DEFENDER SERVICES
                                                OF EASTERN TENNESSEE, INC.

                                                By s/Elizabeth B. Ford
                                                      Elizabeth B. Ford
                                                      BOPR No. 5041
                                                      Community Defender
                                                      800 S. Gay St, Suite 2400
                                                      Knoxville, Tennessee 37929
                                                      (865) 637-7979




Case 3:10-cr-00160-TAV-HBG Document 419 Filed 07/16/20 Page 1 of 2 PageID #: 6804
                                      Certificate of Service

        I HEREBY CERTIFY that on July 16, 2020, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent by operation of the Court's electronic filing

 system to all parties indicated on the electronic filing receipt. All other parties will be

 served by regular U.S. Mail. Parties may access this filing through the Court's electronic

 filing system.


                                                                  /sElizabeth B. Ford
                                                            Elizabeth B. Ford
                                                            Community Defender




                                                 2




Case 3:10-cr-00160-TAV-HBG Document 419 Filed 07/16/20 Page 2 of 2 PageID #: 6805
